DETAILED ACTION
1.	This office action is in response to the amendment filed on 06/07/2022. 
2.	Claims 21 and 22 have been added.
3.	Claims 1-22 are currently pending and have been considered below.

Response to Arguments
4.          Applicant's arguments filed on 06/07/2022 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
In regard to 101 rejection, the Applicant has provided arguments, “…Applicants have amended claims 1-20. Applicants respectfully submit that claim 1 is directed to patent eligible subject matter at least because any alleged abstract idea in claim 1 is integrated into a practical application… specifically, Applicants submit that at least “perform[ing] a first polling, on the ith datum, of the data acquisition unit among the data acquisition units used to acquire the ith datum,” as recited by claim 1, does not constitute a mathematical concept, and thus, represents additional elements... Applicants respectfully submit that amended claim 1 recites such an improvement to a technology or technical field, and thus, integrates the alleged exception into a practical application” (pages 13-16).

In response to argument:
 
a)	In Response, the Examiner respectfully disagrees. Foremost, the decision of the Supreme Court in regard to Alice vs CLS Bank is succinctly discussed as follows. In their decision, Supreme Court has stated that the mere recitation of a generic computer cannot transform a patent-ineligible abstract ideas (such as algorithms) into a patent eligible invention. Because the algorithm was an abstract idea, the claim had to supply a “new and useful" application of the idea in order to be patent eligible (Alice, Page 12). Furthermore, the additional limitations had to be significantly more than a patent upon the ineligible concept itself (Alice, page 7, 15). 
 	Regarding independent Claim 1, we recognize that the limitations “…set a sampling interval of an ith datum according to an ith data acquisition period of the ith datum used by the data acquisition units to acquire the ith datum among the plurality of data, and to set a polling interval according to a smallest data acquisition period among respective data acquisition periods to be used by the data acquisition units to acquire each respective datum of the plurality of data,…perform a first polling on the ith datum upon n_1 polling intervals being elapsed after a start of polling by the controller of the data acquisition units on the plurality of data until a formula (3) is satisfied, the first polling being of a respective data acquisition unit among the data acquisition units used to acquire the ith datum, T_i1 = CP x n_1             
                ≥
            
        SP_i ...... formula (3), and wherein in formula (3),  T_i1 is time elapsed since the start of polling,  
CP is the polling interval, SP_i is the sampling interval of the ith datum, and 
n_1 is an integer”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mathematical concepts.
Beyond the abstract idea, we next look at additional elements that can be    considered to integrate the abstract idea into a practical application. In particular, the claim limitations “data acquisition units, constructed to acquire a plurality of data related to a target object at data acquisition period; and a controller configured to be in communication connection with the data acquisition units” are additional elements.
The claim limitation “data acquisition units, constructed to acquire a plurality of data related to a target object at data acquisition period”, is recited at a high level of generality, and are considered to be insignificant data gathering steps. As shown in the prior art, Poovendran et al. US 8565109 (hereinafter, Poovendran) (column 12, lines 54-60, column 13, lines 36-56, Fig. 1A), Zhung et al. CN 106851802 (hereinafter, Zhung) ([0004], [0025], [0095]), and Han et al. US 9058422 (hereinafter, Han), (Abstract, column 1, line 59 - column 2, lines 34, Fig. 1), all show that data acquisition units, constructed to acquire a plurality of data related to a target object at data acquisition period is nothing more than data collection activity for gathering parameters using a well-known conventional components and activity previously known in the industry in order to execute an abstract idea, which does not further limit and integrate the abstract idea into practical application, and as such, does not amount to significantly more than the abstract idea itself.
Further, the claim recites “a controller configured to be in communication connection with the data acquisition units”, but said limitation is recited at a high level of generality and a well-known conventional computer components and/or activity previously known in the industry in order to execute an abstract idea, which also does not further limit and integrate the abstract idea in practical application, and as such, does not amount to significantly more than the abstract idea itself. As shown in the prior art, Poovendran  (column 1, lines 32-35, column 12, lines 54-60, column 13, lines 36-56, Fig. 1A), Zhung ([0004], [0025], [0095]), and Han, (column 2, lines 21-34, Fig. 1), all show that a controller configured to be in communication connection with the data acquisition units is well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, such that it amounts to no more than a generic computer structures performing a generic computer functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the combination of these additional elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
 In response to the Applicant’s argument that “…Applicants submit that at least “perform[ing] a first polling, on the ith datum, of the data acquisition unit among the data acquisition units used to acquire the ith datum,” as recited by claim 1, does not constitute a mathematical concept”, Examiner respectfully disagrees, because the claim recites formula 3 which is clearly a mathematical concept without additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. Therefore, the 101 rejection is maintained.

5.	The objection to Figs. 2 and 3 has been withdrawn in view of the amendment.

6.	The 35 U.S.C. 112(b), second paragraph rejection of claims 1, 8, 12, and 16-18 has been withdrawn in view of the amendment.

7.	The objection to claims 1-7 and 8-18 has been withdrawn in view of the amendment.

8.	The 35 U.S.C. 101 rejection of claims 1-20 has been maintained (see, the rejection below).


Claim Rejections - 35 USC § 101 
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10. 	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 	A data acquisition system, comprising:
 	data acquisition units, constructed to acquire a plurality of data related to a target object at data acquisition period; and
 	a controller configured to be in communication connection with the data acquisition units, the controller being constructed to set a sampling interval of an ith datum according to an ith data acquisition period of the ith datum used by the data acquisition units to acquire the ith datum among the plurality of data, and to set a polling interval according to a smallest data acquisition period among respective data acquisition periods to be used by the data acquisition units to acquire each respective datum of the plurality of data,
 	wherein, the controller is configured to perform a first polling on the ith datum upon n_1 polling intervals being elapsed after a start of polling by the controller of the data acquisition units on the plurality of data until a formula (3) is satisfied, the first polling being of a respective data acquisition unit among the data acquisition units used to acquire the ith datum,
T_i1 = CP x n_1             
                ≥
            
        SP_i ...... formula (3), and wherein in formula (3), 
T_i1 is time elapsed since the start of polling, 
CP is the polling interval, 
SP_i is the sampling interval of the ith datum, and 
n_1 is an integer.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “…set a sampling interval of an ith datum according to an ith data acquisition period of the ith datum used by the data acquisition units to acquire the ith datum among the plurality of data, and to set a polling interval according to a smallest data acquisition period among respective data acquisition periods to be used by the data acquisition units to acquire each respective datum of the plurality of data,…perform a first polling on the ith datum upon n_1 polling intervals being elapsed after a start of polling by the controller of the data acquisition units on the plurality of data until a formula (3) is satisfied, the first polling being of a respective data acquisition unit among the data acquisition units used to acquire the ith datum, T_i1 = CP x n_1             
                ≥
            
        SP_i ...... formula (3), and wherein in formula (3),  T_i1 is time elapsed since the start of polling,  
CP is the polling interval, SP_i is the sampling interval of the ith datum, and 
n_1 is an integer,” as drafted, are processes, under their broadest reasonable interpretation, covers mathematical concepts. 
Accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application. In particular, the additional elements in the claim are only “data acquisition units, constructed to acquire a plurality of data related to a target object at data acquisition period; and
 a controller configured to be in communication connection with the data acquisition units”. The limitation “data acquisition units, constructed to acquire a plurality of data related to a target object at data acquisition period” is recited at a high level of generality, and is considered to be insignificant data gathering steps with a generic components. 
The claim limitation “a controller configured to be in communication connection with the data acquisition units”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of data acquisition units, constructed to acquire a plurality of data related to a target object at data acquisition period; and a controller configured to be in communication connection with the data acquisition units are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
 	The claim is not patent eligible.
Dependent claims 2-4, 9-11, 13-15, 19, and 22, add further details of the identified abstract idea. The claims are not patent eligible.
Dependent claims 5 and 20, add the additional element of “a connection unit, connected between the controller and the data acquisition units, the connection unit to facilitate communication between the controller and the data acquisition units, wherein the connection unit is configured to receive the ith datum from the data acquisition units and sends the ith datum to the controller”. However, these limitations are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer components. The claim is directed to an abstract idea.
Dependent claim 6, adds the additional element of “a buffer unit constructed to buffer the ith datum received”. However, this limitation is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer components. The claim is directed to an abstract idea.
Dependent claim 7, adds the additional elements of “wherein the target object is a driver to drive a robot device, and the data acquisition units include sensor units to acquire data related to the driver”. However, these limitations are recited at a high level of generality (i.e., as a generic known hardware devices and/or structures) such that they amount to no more than mere hardware devices and/or components. The claim is directed to an abstract idea.
Dependent claim 21, adds the additional element of “wherein the ith datum is not provided to a sub-controller between being received from the data acquisition units and sent to the controller”. However, this limitation is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer components. The claim is directed to an abstract idea.
 	Independent claims 8, 12, and 16-18, the claims are rejected with the same rationale as in claim 1. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11. 	Claims 1-7 and 20-22 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claims 1-7 and 20 limitation use the terms “a data acquisition units, a connection unit, a buffer unit ” that are generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the terms “a data acquisition units, a connection unit, a buffer unit” or the generic placeholder are modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the terms “a data acquisition units, a connection unit, a buffer unit” or the generic placeholder are not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the terms “a data acquisition units, a connection unit, a buffer unit” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the terms “a data acquisition units, a connection unit, a buffer unit” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the terms “a data acquisition units, a connection unit, a buffer unit” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the terms “a data acquisition units, a connection unit, a buffer unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this particular case:
Regarding claims 1-7 and 20-22, the limitation “a data acquisition units”, appear to corresponds to a structure or hardware (sensors), as indicated in the original specification ([0037]).

Examiner’s Notes 

12.	 Claims 1-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

13.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhung et al. (CN 106851802) discloses a method for adjusting the polling rate of a dynamic threshold algorithm, including: turn on the proximity sensor, and obtain the integration period of the proximity sensor; obtain the integration
period of an ambient light sensor, and compare the integration period of the proximity sensor with the integration period of the ambient light sensor. Li (CN 104768171) discloses a network optimization method and calculating sampling periods according to an operation manage load of a base station controller of communication guarantee cells determining the larger one of the two sampling period as polling period, and performing polling and sampling on each preset communication guarantee cell according to the polling period. Han et al. (US 9058422) discloses a techniques of polling a device for data from the I/O device, and receiving the data from the I/O device at the host device as a result of the polling. The techniques include determining whether the data received is the same as data received at a previous polling of the I/O device. Upon determining the data received is the same, the techniques include decreasing the polling rate if the data is the same, and if it is not the same. Upon determining the data is not the same, the techniques include increasing the polling rate if the data is not the same. The prior art of record does not teach or make obvious the claim invention in claim 1 “set a polling interval according to a smallest data acquisition period among respective data acquisition periods to be used by the data acquisition units to acquire each respective datum of the plurality of data, wherein the controller is configured to perform a first polling on the ith datum upon n_1 polling intervals being elapsed after a start of polling by the controller of the data acquisition units on the plurality of data until a formula (3) is first satisfied, the first polling being of a respective data acquisition unit among the data acquisition units used to acquire the ith datum, T_i1 = CP x n_1                         
                            ≥
                        
                    SP_i ...... formula (3), and wherein in formula (3),  T_i1 is time elapsed since the start of polling,  
CP is the polling interval, SP_i is the sampling interval of the ith datum, and 
n_1 is an integer”, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
 	Regarding Independent claims 8, 12, and 16, the claims are directed to a methods and device claims respectively and include similar allowable subject matter as in claim 1 as discussed above.

Conclusion
 
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864